Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the
6th day of July, 2020 (the “Execution Date”), between DAPHNE KARYDAS
(“Executive”) and Syndax Pharmaceuticals, Inc. (the “Company”). Certain
capitalized terms used in this Agreement are defined in Article 7.

RECITALS

A.The Company is a biopharmaceutical company.

B.The Company desires to employ Executive in the position set forth below, and
Executive wishes to be employed by the Company in such position, upon the terms
and conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Company and Executive agree as follows:

Article 1

PRELIMINARY MATTERS

1.1Effectiveness of Agreement. This Agreement shall be effective on the
Execution Date.

Article 2

TERMS OF EMPLOYMENT

2.1Appointment.  Executive’s start date with the Company is July 13, 2020 or
such other date as mutually agreed upon by the Company and Executive (the “Start
Date”). Executive shall serve as Chief Financial Officer, reporting to the
President and Chief Operating Officer.  As Chief Financial Officer, Executive
will have such duties and responsibilities typically associated with such
officer plus other reasonable duties as may from time to time be assigned to
Executive.  During Executive’s employment with the Company, Executive shall
(i) devote substantially all of Executive’s business efforts to the Company
provided, however, that Executive may (a) participate in charitable, civic,
educational, professional, community or industry affairs, and (b) serve as a
board member, advisor or a similar position, of up to two other companies, so
long as such service does not conflict with or is not detrimental to the
Company’s best interests, as determined in good faith by the Board, and
(ii) faithfully and to the best of Executive’s abilities and experience, and in
accordance with the standards and ethics of the business in which the Company is
engaged, perform all duties that may be required of Executive by this Agreement,
the Company’s policies and procedures, and such other duties and
responsibilities as may be assigned to Executive from time to time, as well as
the directives of the Board.  During Executive’s employment with the Company,
Executive shall not engage in any activity that conflicts with or is detrimental
to the Company’s best interests, as determined by the Board. Executive and the
Company acknowledge that Executive’s primary office will be located at the
Company’s New York, NY office, but that Executive will be required to spend a
certain amount of time each month at the Company’s Waltham, MA headquarters.

2.2Employment Term.  Executive will be employed by the Company on an “at-will”
basis.  This means that either the Company or Executive may terminate
Executive’s employment at any time, for

 

--------------------------------------------------------------------------------

 

any reason, with or without Cause, and with or without advance notice (provided
that Resignation for Good Reason (as defined below) requires certain advanced
notice by Executive.  It also means that Executive’s job title, duties,
responsibilities, reporting level, compensation and benefits, as well as the
Company’s personnel policies and procedures, may be changed with or without
notice at any time in the Company’s sole discretion.  This at-will employment
relationship shall not be modified by any conflicting actions or representations
of any Company employee or other party before or during the term of Executive’s
employment.

2.3Compensation.

a)Annual Base Salary.  Executive’s annual base salary shall be $425,000 per year
(“Annual Base Salary”), payable in equal installments, less applicable
deductions and withholdings, in accordance with the Company’s standard payroll
practices.  Executive’s Annual Base Salary shall be subject to review by the
Company’s compensation committee and may be increased or decreased from time to
time, but shall not be reduced unless, and only to the extent that, the base
salaries of all other similarly situated executives of the Company are
proportionately reduced.

b)Benefits.  Executive will be entitled to participate in all of the employee
benefits and benefit plans that the Company generally makes available to its
full-time employees and executives and for which Executive is eligible in
accordance with the Company’s policies as in effect from time to time.  These
benefits are subject to the terms, conditions, and eligibility requirements that
govern or apply to them.

c)Bonus.  In addition to Annual Base Salary, Executive shall be eligible to earn
an annual performance bonus of up to forty percent (40%) of Executive’s Annual
Base Salary, which bonus shall be earned upon Executive’s attainment of
objectives to be determined by the Board (or the compensation committee thereof,
as such determination may be delegated by the Board to the compensation
committee) and continued employment with the Company as described below (the
“Target Performance Bonus”).  The amount of and Executive’s eligibility for the
Target Performance Bonus shall be determined in the sole discretion of the Board
(or the compensation committee thereof, as such determination may be delegated
by the Board to the compensation committee).  If earned, any Target Performance
Bonus shall be paid to Executive, less authorized deductions and applicable
withholdings, on or before the February 15th following the applicable bonus
year.  For the 2020 calendar year, if earned, the Target Performance Bonus will
be pro-rated from the Start Date. Except as provided in Sections 3.2 and 4.2,
Executive shall be eligible to earn the Target Performance Bonus only if
Executive is actively employed and in good standing with the Company on both the
determination and payment dates for the Target Performance Bonus.  In addition
to the annual Target Performance Bonus, Company shall pay Executive a onetime
sign-on bonus award of $50,000, which shall be payable in full on March 1, 2021
provided that Executive is then employed by Company.  Executive agrees that in
the event of Executive’s voluntary resignation within the first twelve (12)
months after the Start Date, Executive shall repay (and shall allow the Company
to withhold from any payments due to Executive) a prorated portion of such
sign-on bonus to the Company promptly following the termination of
employment.  Company and Executive shall determine the prorated portion of any
such repayment based on the number of months of employment during such twelve
(12) month period.  Executive further agrees that in the event of Executive’s
termination by the Company for Cause within the first twelve (12) months of the
Start Date, Executive shall repay (and shall allow the Company to withhold from
any payments due to Executive) the full sign on bonus to the Company promptly
following the termination of employment.

2.4Reimbursement of Expenses.  Subject to Section 5.10(c), the Company shall
reimburse Executive for Executive’s necessary and reasonable business expenses
incurred in connection with Executive’s duties in accordance with the Company’s
generally applicable policies.

2

--------------------------------------------------------------------------------

 

Article 3

CHANGE IN CONTROL SEVERANCE BENEFITS

3.1Severance Benefits.  Upon a Change in Control Termination, and subject to the
limitations and conditions set forth in this Agreement, Executive shall be
eligible to receive the benefits set forth in this Article 3.  The receipt of
any severance payments or benefits pursuant to this Agreement is subject to
Executive signing and not revoking a separation agreement and general release of
claims (the “Release”), in substantially the form attached hereto and
incorporated herein as Exhibit A, Exhibit B or Exhibit C, as appropriate, which
Release must become effective and irrevocable no later than the sixtieth (60th)
day following Executive’s termination of employment (the “Release Deadline
Date”).  If the Release does not become effective and irrevocable by the Release
Deadline Date, Executive will forfeit any right to any severance payments or
benefits under this Agreement.  In no event will severance payments or benefits
be paid or provided until the Release actually becomes effective and irrevocable

3.2Salary and Pro-Rata Bonus Payment.  In consideration of Executive’s execution
and non-revocation of the Release by the Release Deadline Date in a form
provided by the Company and in accordance with Article 4, the Company shall pay
Executive a severance payment equal to (a) the sum of Executive’s Monthly Base
Salary and Pro-Rata Bonus multiplied by (b) the number of months in the Change
in Control Severance Period, less applicable withholdings. The severance payment
shall be payable (except as set forth in Article 5) in a lump sum on the first
regularly-scheduled payroll date occurring on or after the Release Deadline
Date.

3.3Health Continuation Coverage.

a)Provided that Executive is eligible and has made the necessary elections for
continuation coverage pursuant to COBRA under a health, dental or vision plan
sponsored by the Company, the Company shall pay the applicable premiums
(inclusive of premiums for Executive’s dependents for such health, dental or
vision plan coverage as in effect immediately prior to the date of the Change in
Control Termination) for such continued health, dental or vision plan coverage
following the date of the Change in Control Termination for up to the number of
months equal to the Change in Control Benefits Period (but in no event after
such time as Executive is eligible for coverage under a health, dental or vision
insurance plan of a subsequent employer or as Executive and Executive’s
dependents are no longer eligible for COBRA coverage); provided that if
continued payment by the Company of the applicable premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code of 1986, as amended, or any statute or regulation of similar effect
(including, without limitation, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing such continued payment, the Company will instead pay
Executive on the first day of each month a fully taxable cash payment equal to
the applicable premiums for that month, subject to applicable tax withholdings,
for the remainder of the Change in Control Benefits Period. Such coverage shall
be counted as coverage pursuant to COBRA. The Company shall have no obligation
in respect of any premium payments (or any other payments in respect of health,
dental or vision coverage from the Company) following the effective date of
Executive’s coverage by a health, dental or vision insurance plan of a
subsequent employer.  Executive shall be required to notify the Company
immediately if Executive becomes covered by a health, dental or vision insurance
plan of a subsequent employer. If Executive and Executive’s dependents continue
coverage pursuant to COBRA following the conclusion of the Change in Control
Benefits Period, Executive will be responsible for the entire payment of such
premiums required under COBRA for the duration of the COBRA period.

b)For purposes of this Section 3.3, (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, and (ii) any applicable
insurance premiums that are paid by the

3

--------------------------------------------------------------------------------

 

Company shall not include any amounts payable by Executive under a Code
Section 125 health care reimbursement plan, which amounts, if any, are the sole
responsibility of Executive.

3.4Stock Awards.  Upon a Change in Control Termination, (a) the vesting and
exercisability of all outstanding options to purchase the Company’s common stock
(or stock appreciation rights or other rights with respect to the stock of the
Company issued pursuant to any equity incentive plan of the Company) that are
held by Executive on the Termination Date shall be accelerated in full, (b) any
reacquisition or repurchase rights held by the Company with respect to common
stock issued or issuable (or with respect to other rights with respect to the
stock of the Company issued or issuable) pursuant to any other stock award
granted to Executive pursuant to any equity incentive plan of the Company shall
lapse and (c) the time period that Executive has to exercise any outstanding
options to purchase the Company’s common stock that are held by Executive on the
Termination Date shall be extended for a period equal to the shorter of (i)
twelve (12) months or (ii) the remaining term of the outstanding option.

Article 4

COVERED TERMINATION SEVERANCE BENEFITS

4.1Severance Benefits.  Upon a Covered Termination, and subject to the
limitations and conditions set forth in this Agreement, Executive shall be
eligible to receive the benefits set forth in this Article 4. The receipt of any
severance payments or benefits pursuant to this Agreement is subject to
Executive signing and not revoking the appropriate Release, which Release must
become effective and irrevocable no later than the Release Deadline Date. If the
Release does not become effective and irrevocable by the Release Deadline Date,
Executive will forfeit any right to any severance payments or benefits under
this Agreement. In no event will severance payments or benefits be paid or
provided until the Release actually becomes effective and irrevocable.

4.2Salary Payment.  In consideration of Executive’s timely execution and
non-revocation of the Release by the Release Deadline Date, the Company shall
pay Executive a severance payment equal to Executive’s Monthly Base Salary
multiplied by the number of months in the Covered Termination Severance Period,
less applicable withholdings. The severance payment shall be payable (except as
set forth in Article 5) in a lump sum on the first regularly-scheduled payroll
date occurring on or after the Release Deadline Date.

4.3Health Continuation Coverage.

a)Provided that Executive is eligible and has made the necessary elections for
continuation coverage pursuant to COBRA under a health, dental or vision plan
sponsored by the Company, the Company shall pay for the applicable premiums
(inclusive of premiums for Executive’s dependents for such health, dental or
vision plan coverage as in effect immediately prior to the date of the Covered
Termination) for such continued health, dental or vision plan coverage following
the date of the Covered Termination for up to the number of months equal to the
Covered Termination Benefits Period (but in no event after such time as
Executive is eligible for coverage under a health, dental or vision insurance
plan of a subsequent employer or as Executive and Executive’s dependents are no
longer eligible for COBRA coverage); provided that if continued payment by the
Company of the applicable premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code of
1986, as amended, or any statute or regulation of similar effect (including,
without limitation, the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act), then in lieu
of providing such continued payment, the Company will instead pay Executive on
the first day of each month a fully taxable cash payment equal to the applicable
premiums for that month, subject to applicable tax withholdings, for the
remainder of the Covered Termination Benefits Period. Such

4

--------------------------------------------------------------------------------

 

coverage shall be counted as coverage pursuant to COBRA. The Company shall have
no obligation in respect of any premium payments (or any other payments in
respect of health, dental or vision coverage from the Company) following the
effective date of Executive’s coverage by a health, dental or vision insurance
plan of a subsequent employer.  Executive shall be required to notify the
Company immediately if Executive becomes covered by a health, dental or vision
insurance plan of a subsequent employer. If Executive and Executive’s dependents
continue coverage pursuant to COBRA following the conclusion of the Covered
Termination Benefits Period, Executive will be responsible for the entire
payment of such premiums required under COBRA for the duration of the COBRA
period.

b)For purposes of this Section 4.3, (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by Executive under a Code Section 125 health care reimbursement plan,
which amounts, if any, are the sole responsibility of Executive.

4.4Stock Awards.  Upon a Covered Termination:

a)the vesting and exercisability of all outstanding options to purchase the
Company’s common stock (or stock appreciation rights or other rights with
respect to the stock of the Company issued pursuant to any equity incentive plan
of the Company) that are held by Executive on the Termination Date shall be
accelerated as to the number of shares of common stock issuable upon exercise of
such option (“Option Shares”) as equals the number of Option Shares as would
otherwise vest during the twelve (12) month period following the Termination
Date in accordance with the applicable options’ vesting schedule were the
Executive to remain an employee of the Company during such twelve (12) month
period (disregarding any other basis for acceleration of vesting of Option
Shares during such twelve (12) month period);

b)any reacquisition or repurchase rights held by the Company with respect to
common stock issued or issuable (or with respect to other rights with respect to
the stock of the Company issued or issuable) pursuant to any option to purchase
the Company’s common stock (or stock appreciation rights or other rights with
respect to the stock of the Company) (“Restricted Shares”) held by the Executive
as of the Termination Date shall lapse as to the number of Restricted Shares as
equals the number of Restricted Shares as to which such reacquisition or
repurchase rights would otherwise lapse during the twelve (12) month period
following the Termination Date in accordance with the option’s vesting schedule
were the Executive to remain an employee of the Company during such twelve (12)
month period (disregarding any other basis for acceleration of the lapsing of
such reacquisition or repurchase rights on Restricted Shares during such
twelve (12) month period); and

c)the time period that Executive has to exercise any outstanding options to
purchase the Company’s common stock that are held by Executive on the
Termination Date shall be extended for a period equal to the shorter of (i)
twelve (12) months or (ii) the remaining term of the outstanding option.

Article 5

LIMITATIONS AND CONDITIONS ON BENEFITS

5.1Rights Conditioned on Compliance.  Executive’s rights to receive all
severance benefits described in Article 3 and Article 4 shall be conditioned
upon and subject to Executive’s compliance with the limitations and conditions
on benefits as described in this Article 5.

5

--------------------------------------------------------------------------------

 

5.2Continuation of Service Until Date of Termination.  Executive shall continue
to provide service to the Company in good faith until the Termination Date,
unless such performance is otherwise excused in writing by the Company.

5.3Release Prior to Payment of Benefits.  Upon the occurrence of a Change in
Control Termination or a Covered Termination, as applicable, and prior to
Executive earning any entitlement to any severance or separation benefits under
this Agreement on account of such Change in Control Termination or Covered
Termination, as applicable, Executive must execute the appropriate Release, and
such Release must become effective in accordance with its terms, but in no event
later than the Release Deadline Date. No amount shall be paid prior to such
date. Instead, on the first regularly-scheduled payroll date occurring on or
after the Release Deadline Date, the Company will pay Executive the severance
amount that Executive would otherwise have received on or prior to such date but
for the delay in payment related to the effectiveness of the Release, with the
balance of the severance amount being paid as originally scheduled. The Company
may modify the Release in its discretion to comply with changes in applicable
law at any time prior to Executive’s execution of such Release. Such Release
shall specifically relate to all of Executive’s rights and claims in existence
at the time of such execution and shall confirm Executive’s obligations under
the Confidentiality Agreement and any similar obligations under applicable law.
It is understood that, as specified in the applicable Release, Executive has a
certain number of calendar days to consider whether to execute such Release. If
Executive does not execute and deliver such Release within the applicable
period, no benefits shall be provided or payable under this Agreement, and
Executive shall have no further rights, title or interests in or to any
severance benefits or payments pursuant to this Agreement. It is further
understood that if Executive is age 40 or older at the time of a Change in
Control Termination or a Covered Termination, as applicable, Executive may
revoke the applicable Release within seven (7) calendar days after its execution
by Executive. If Executive revokes such Release within such subsequent seven (7)
day period, no benefits shall be provided or payable under this Agreement
pursuant to such Change in Control Termination or Covered Termination, as
applicable.

5.4Return of Company Property.  Not later than the Termination Date, Executive
shall return to the Company all documents (and all copies thereof) and other
property belonging to the Company that Executive has in his or her possession or
control. The documents and property to be returned include, but are not limited
to, all files, correspondence, email, memoranda, notes, notebooks, records,
plans, forecasts, reports, studies, analyses, compilations of data, proposals,
agreements, financial information, research and development information,
marketing information, operational and personnel information, databases,
computer-recorded information, tangible property and equipment (including, but
not limited to, computers, facsimile machines, mobile telephones and servers),
credit cards, entry cards, identification badges and keys, and any materials of
any kind which contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof in whole or in part). Executive
agrees to make a diligent search to locate any such documents, property and
information. If Executive has used any personally owned computer, server or
e-mail system to receive, store, review, prepare or transmit any Company
confidential or proprietary data, materials or information, then within ten (10)
business days after the Termination Date, Executive shall provide the Company
with a computer-useable copy of all such information and then permanently delete
and expunge such confidential or proprietary information from those systems.
Executive agrees to provide the Company access to Executive’s system as
requested to verify that the necessary copying and/or deletion is done.

5.5Cooperation and Continued Compliance with Restrictive Covenants.

a)From and after the Termination Date, Executive shall cooperate fully with the
Company in connection with its actual or contemplated defense, prosecution or
investigation of any existing or future litigation, arbitrations, mediations,
claims, demands, audits, government or regulatory inquiries, or other matters
arising from events, acts or failures to act that occurred during the time
period in which

6

--------------------------------------------------------------------------------

 

Executive was employed by the Company (including any period of employment with
an entity acquired by the Company). Such cooperation includes, without
limitation, being available upon reasonable notice, without subpoena, to provide
accurate and complete advice, assistance and information to the Company,
including offering and explaining evidence, providing truthful and accurate
sworn statements, and participating in discovery and trial preparation and
testimony. Executive also agrees to promptly send the Company copies of all
correspondence (for example, but not limited to, subpoenas) received by
Executive in connection with any such legal proceedings, unless Executive is
expressly prohibited by law from so doing. The Company will reimburse Executive
for reasonable out-of-pocket expenses incurred in connection with any such
cooperation (excluding foregone wages, salary or other compensation) within
thirty (30) days of Executive’s timely presentation of appropriate documentation
thereof, in accordance with the Company’s standard reimbursement policies and
procedures, and will make reasonable efforts to accommodate Executive’s
scheduling needs.

b)From and after the Termination Date, Executive shall continue to abide by all
of the terms and provisions of the Confidentiality Agreement (and any other
comparable agreement signed by Executive), in accordance with its terms.

c)Executive acknowledges and agrees that Executive’s obligations under this
Section 5.5 are an essential part of the consideration Executive is providing
hereunder in exchange for which and in reliance upon which the Company has
agreed to provide the payments and benefits under this Agreement. Executive
further acknowledges and agrees that Executive’s violation of this Section 5.5
inevitably would involve use or disclosure of the Company’s proprietary and
confidential information. Accordingly, Executive agrees that Executive will
forfeit, effective as of the date of any breach, any right, entitlement, claim
or interest in or to any unpaid portion of the severance payments or benefits
provided in Article 3 or Article 4. If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 5.5 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.

5.6Parachute Payments.

a)Parachute Payment Limitation.  If any payment or benefit (including payments
and benefits pursuant to this Agreement) Executive would receive in connection
with a Change in Control from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this paragraph, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to be
determined, before any amounts of the Payment are paid to Executive, which of
the following two alternative forms of payment shall be paid to Executive:
(A) payment in full of the entire amount of the Payment (a “Full Payment”), or
(B) payment of only a part of the Payment so that Executive receives the largest
payment possible without the imposition of the Excise Tax (a “Reduced Payment”).
A Full Payment shall be made in the event that the amount received by Executive
on a net after-tax basis is greater than what would be received by Executive on
a net after-tax basis if the Reduced Payment were made, otherwise a Reduced
Payment shall be made. If a Reduced Payment is made, (i) the Payment shall be
paid only to the extent permitted under the Reduced Payment alternative, and
Executive shall have no rights to any additional payments and/or benefits
constituting the Payment, and (ii) reduction in payments and/or benefits shall
occur in the following order: (A) reduction of cash payments; (B) cancellation
of accelerated vesting of equity awards other than stock options;
(C) cancellation of accelerated vesting of stock options; and (D) reduction of
other benefits paid to Executive. In the event that acceleration of compensation
from Executive’s equity awards is to be reduced, such acceleration of vesting
shall be canceled in the reverse order of the date of grant.

7

--------------------------------------------------------------------------------

 

b)The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
in Control shall make all determinations required to be made under this
Section 5.6. If the independent registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

c)The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen
(15) calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as requested by the Company or Executive. If the independent registered
public accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Amount, it
shall furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

5.7Certain Reductions and Offsets.  To the extent that any federal, state or
local laws, including, without limitation, the Worker Adjustment and Retraining
Notification Act or any other so-called “plant closing” laws, require the
Company to give advance notice or make a payment of any kind to Executive
because of Executive’s involuntary termination due to a layoff, reduction in
force, plant or facility closing, sale of business, change in control or any
other similar event or reason, the benefits payable under this Agreement shall
be correspondingly reduced. The benefits provided under this Agreement are
intended to satisfy any and all statutory obligations that may arise out of
Executive’s involuntary termination of employment for the foregoing reasons, and
the parties shall construe and enforce the terms of this Agreement accordingly.

5.8Mitigation.  Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or by any retirement benefits received by Executive after the date of a Change
in Control Termination or Covered Termination (except as expressly provided in
Sections 3.3 and 4.3 above).

5.9Indebtedness of Executive. If Executive is indebted to the Company on the
effective date of a Change in Control Termination or Covered Termination, the
Company reserves the right to offset any severance payments and benefits under
this Agreement by the amount of such indebtedness.

5.10Application of Section 409A.

a)Separation from Service.  Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Article 3 or Article 4 unless
Executive’s termination of employment constitutes a “separation from service”
with the Company within the meaning of Section 409A of the Code and the
Department of Treasury Regulations and other guidance promulgated thereunder
and, except as provided under Section 5.10(b) hereof, any such amount shall not
be paid, or in the case of installments, commence payment, until the first
regularly-scheduled payroll date occurring on or after the sixtieth (60th) day
following Executive’s separation from service. Any installment payments that
would have been made to Executive during the sixty (60) day period immediately
following Executive’s separation from service but

8

--------------------------------------------------------------------------------

 

for the preceding sentence shall be paid to Executive on the first
regularly-scheduled payroll date occurring on or after the sixtieth (60th) day
after Executive’s separation from service and the remaining payments shall be
made as provided in this Agreement.

b)Specified Executive.  Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his or her separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of
Executive’s “separation from service” with the Company (as such term is defined
in the Treasury Regulations issued under Section 409A of the Code) or (ii) the
date of Executive’s death. Upon the first business day following the expiration
of the applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Section 5.10(b) shall be paid in a lump sum to Executive, and
any remaining payments due under this Agreement shall be paid as otherwise
provided herein.

c)Expense Reimbursements.  To the extent that any reimbursement payable pursuant
to this Agreement is subject to the provisions of Section 409A of the Code, any
such reimbursement payable to Executive pursuant to this Agreement shall be paid
to Executive no later than December 31 of the year following the year in which
the expense was incurred; the amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year; and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

d)Installments.  For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.

5.11Tax Withholding. All payments under this Agreement shall be subject to
applicable withholding for federal, state and local income and employment taxes.

5.12No Duplication of Severance Benefits. The severance and other benefits
provided in Article 3 and Article 4 are mutually exclusive of each other, and in
no event shall Executive receive any severance or other benefits pursuant to
both Article 3 and Article 4.

Article 6

TERMINATION WITH CAUSE OR BY VOLUNTARY RESIGNATION;

OTHER RIGHTS AND BENEFITS

6.1Termination for Cause by the Company.  If the Company shall terminate the
Executive’s employment with the Company for Cause, then upon such termination,
the Company shall have no further obligation to Executive hereunder except for
the payment or provision, as applicable, of (a) the portion of the Annual Base
Salary for the period prior to the effective date of termination earned but
unpaid (if any), (b) all unreimbursed expenses (if any), subject to Sections 2.4
and 5.10(c), and (c) other payments, entitlements or benefits, if any, in
accordance with terms of the applicable plans, programs, arrangements or other
agreements of the Company (other than any severance plan or policy) as to which
the Executive held rights to such payments, entitlements or benefits, whether as
a participant, beneficiary or otherwise on the date of termination (“Other
Benefits”).  For the avoidance of doubt, Executive shall have no right to

9

--------------------------------------------------------------------------------

 

receive (and Other Benefits shall not include) any amounts under any Company
severance plan or policy or pursuant to Article 3 or Article 4 upon Executive’s
termination for Cause.  

6.2Termination by Voluntary Resignation by the Executive (other than Resignation
for Good Reason).  Upon any voluntary resignation by Executive that is not a
Resignation for Good Reason, the Company shall have no further obligation to the
Executive hereunder except for the payment of (a) the portion of the Annual Base
Salary for the period prior to the effective date of termination earned but
unpaid (if any), (b) all unreimbursed expenses (if any), subject to Sections 2.4
and 5.10(c), and (c) the payment or provision of any Other Benefits.  For the
avoidance of doubt, Executive shall have no right to receive (and Other Benefits
shall not include) any amounts under any Company severance plan or policy or
pursuant to Article 3 or Article 4 upon any voluntary resignation by Executive
that is not a Resignation for Good Reason.  

6.3Other Rights and Benefits. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices provided by the Company and for
which Executive may otherwise qualify, nor shall anything herein limit or
otherwise affect such rights as Executive may have under other agreements with
the Company except as provided in Article 2, Article 5, Section 6.1 and Section
6.2 above. Except as otherwise expressly provided herein, amounts that are
vested benefits or that Executive is otherwise entitled to receive under any
plan, policy, practice or program of the Company at or subsequent to the date of
a Change in Control shall be payable in accordance with such plan, policy,
practice or program.

Article 7

DEFINITIONS

Unless otherwise provided, for purposes of this Agreement, the following
definitions shall apply:

7.1“Board” means the Board of Directors of the Company.

7.2“Cause” means, upon a reasonable determination by the Company, Executive’s:
(a) dishonest statements or acts with respect to the Company, any subsidiary or
any affiliate of the Company or any subsidiary; (b) commission by or indictment
for (i) a felony or (ii) any misdemeanor (excluding minor traffic violations)
involving moral turpitude, deceit, dishonesty or fraud (“indictment,” for these
purposes, meaning an indictment, probable cause hearing or any other procedure
pursuant to which an initial determination of probable or reasonable cause with
respect to such offense is made); (c) gross negligence, willful misconduct or
insubordination with respect to the Company, any subsidiary or any affiliate of
the Company or any subsidiary; (d) material breach of any of Executive’s
obligations under any agreement to which Executive and the Company or any
subsidiary are a party; or (e) death or disability. With respect to clause (d),
Executive will be given notice and a 30-day period in which to cure such breach,
only to the extent such breach can be reasonably expected to be able to be cured
within such period. Executive agrees that the breach of any confidentiality
obligation to the Company or any subsidiary shall not be curable to any extent.

7.3“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

a)Any natural person, entity or group within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act
Person”), becomes the owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities other than by virtue of a merger,
consolidation

10

--------------------------------------------------------------------------------

 

or similar transaction. Notwithstanding the foregoing, a Change in Control shall
not be deemed to occur (i) on account of the acquisition of securities of the
Company by any institutional investor, any affiliate thereof or any other
Exchange Act Person that acquires the Company’s securities in a transaction or
series of related transactions that are primarily a private financing
transaction for the Company or (ii) solely because the level of ownership held
by any Exchange Act Person (the “Subject Person”) exceeds the designated
percentage threshold of the outstanding voting securities as a result of a
repurchase or other acquisition of voting securities by the Company reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition, the Subject
Person becomes the owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;

b)There is consummated a merger, consolidation or similar transaction involving,
directly or indirectly, the Company if, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not own, directly or indirectly, either
(i) outstanding voting securities representing more than fifty percent (50%) of
the combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (ii) more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction;

c)The stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur; or

d)There is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportion as their ownership of the Company immediately
prior to such sale, lease, license or other disposition.

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company. Notwithstanding the foregoing or any other provision of this Agreement,
the definition of Change in Control (or any analogous term) in an individual
written agreement between the Company or any affiliate and the participant shall
supersede the foregoing definition with respect to stock awards subject to such
agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply).

7.4“Change in Control Benefits Period” means the period of twelve (12) months
commencing on the Termination Date.

7.5“Change in Control Severance Period” means the period of twelve (12) months
commencing on the Termination Date.

7.6“Change in Control Termination” means an “Involuntary Termination Without
Cause” or “Resignation for Good Reason,” either of which occurs on, or within
three (3) months prior to, or within twelve (12) months following, the effective
date of a Change in Control, provided that any such termination is a “separation
from service” within the meaning of Treasury Regulation Section 1.409A-1(h).
Death and disability shall not be deemed Change in Control Terminations.

11

--------------------------------------------------------------------------------

 

7.7“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

7.8“Code” means the Internal Revenue Code of 1986, as amended.

7.9“Company” means Syndax Pharmaceuticals, Inc. or, following a Change in
Control, the surviving entity resulting from such transaction, or any subsequent
surviving entity resulting from any subsequent Change in Control.

7.10“Confidentiality Agreement” means Executive’s Assignment of Developments,
Non-Disclosure, and Non-Solicitation Agreement with the Company (or any
successor agreement thereto).

7.11“Covered Termination” means an “Involuntary Termination Without Cause” or
“Resignation for Good Reason,” provided that any such termination is a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h). Death and disability shall not be deemed Covered
Terminations. If an Involuntary Termination Without Cause or Resignation for
Good Reason qualifies as a Change in Control Termination, it shall not
constitute a Covered Termination.

7.12“Covered Termination Benefits Period” means the period of nine (9) months
commencing on the Termination Date.

7.13“Covered Termination Severance Period” means the period of nine (9) months
commencing on the Termination Date.

7.14“Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by the Company for reasons other than Cause and other than as a result
of death or disability.

7.15“Monthly Base Salary” means 1/12th of the greater of (i) Executive’s annual
base salary (excluding incentive pay, premium pay, commissions, overtime,
bonuses and other forms of variable compensation) as in effect on the date of a
Change in Control Termination or a Covered Termination, as applicable, or
(ii) in the case of a Change in Control Termination, Executive’s annual base
salary (excluding incentive pay, premium pay, commissions, overtime, bonuses and
other forms of variable compensation) as in effect on the date of a Change in
Control.

7.16“Pro-Rata Bonus” means 1/12th of the greater of (i) the average Target
Performance Bonus paid to Executive for the three years preceding the date of a
Change in Control Termination (or such lesser number of years during which
Executive has been employed by the Company), or (ii) the Target Performance
Bonus, as in effect on the date of a Change in Control Termination.

7.17“Resignation for Good Reason” means Executive’s resignation from all
employee positions Executive then holds with the Company within sixty (60) days
following any of the following events taken without Executive’s consent,
provided Executive has given the Company written notice of such event within
thirty (30) days after the first occurrence of such event and the Company has
not cured such event within thirty (30) days thereafter:

a)A decrease in Executive’s total target cash compensation (base and bonus) of
more than 10% (i.e., a material reduction in Executive’s base compensation and a
material breach by the Company of Executive’s employment terms with the
Company), other than in connection with a comparable decrease in compensation
for all comparable executives of the Company;

12

--------------------------------------------------------------------------------

 

b)Executive’s duties or responsibilities are materially diminished (not simply a
change in title or reporting relationships); provided, that Executive shall not
be deemed to have a “Resignation for Good Reason” if the Company survives as a
separate legal entity or business unit following the Change in Control and
Executive holds materially the same position in such legal entity or business
unit as Executive held before the Change in Control;

c)Either (i) Executive is required to establish residence in a location more
than fifty (50) miles from Executive’s current principal personal residence or
(ii) there is an increase in Executive’s round-trip driving distance of more
than fifty (50) miles from Executive’s current principal personal residence to
the principal office or business location at which Executive is required to
perform services (except for required business travel to the extent consistent
with Executive’s prior business travel obligations) (“Executive’s Principal
Place of Business”) as a result of a change in location by the Company of
Executive’s Principal Place of Business; or

d)The failure of the Company to obtain a satisfactory agreement from any
successor to materially assume and materially agree to perform under the terms
of this Agreement.

7.18“Termination Date” means the effective date of the Change in Control
Termination, the Covered Termination or a termination for Cause, as applicable.

Article 8

GENERAL PROVISIONS

8.1Employment Status.  This Agreement does not constitute a contract of
employment or impose upon Executive any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Executive as an employee,
(ii) to change the status of Executive as an at-will employee or (iii) to change
the Company’s policies regarding termination of employment.

8.2Notices. Any notices provided hereunder must be in writing, and such notices
or any other written communication shall be deemed effective upon the earlier of
personal delivery (including personal delivery by facsimile) or the third day
after mailing by first class mail, to the Company at its primary office location
and to Executive at Executive’s address as listed in the Company’s payroll
records. Any payments made by the Company to Executive under the terms of this
Agreement shall be delivered to Executive either in person or at the address as
listed in the Company’s payroll records.

8.3Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

8.4Waiver. If either party should waive any breach of any provisions of this
Agreement, he, she or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

8.5Complete Agreement. This Agreement, including Exhibit A, Exhibit B and
Exhibit C, and the Confidentiality Agreement constitute the entire agreement
between Executive and the Company and is the complete, final and exclusive
embodiment of their agreement with regard to this subject matter, wholly
superseding all written and oral agreements with respect to payments and
benefits to Executive in

13

--------------------------------------------------------------------------------

 

the event of employment termination. It is entered into without reliance on any
promise or representation other than those expressly contained herein.

8.6Amendment or Termination of Agreement; Continuation of Agreement. This
Agreement may be changed or terminated only upon the mutual written consent of
the Company and Executive. The written consent of the Company to a change or
termination of this Agreement must be signed by an executive officer of the
Company (other than Executive) after such change or termination has been
approved by the Board. Unless so terminated, this Agreement shall continue in
effect for as long as Executive continues to be employed by the Company or by
any surviving entity following any Change in Control. In other words, if,
following a Change in Control, Executive continues to be employed by the
surviving entity without a Change in Control Termination and the surviving
entity then undergoes a Change in Control, following which Executive is
terminated by the subsequent surviving entity in a Change in Control
Termination, then Executive shall receive the benefits described in Article 3
hereof.

8.7Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

8.8Headings. The headings of the Articles and Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

8.9Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, and the Company, and any surviving
entity resulting from a Change in Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company, and their respective successors, assigns,
heirs, executors and administrators, without regard to whether or not such
person actively assumes any rights or duties hereunder; provided, however, that
Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.

8.10Choice of Law. Because of the Company’s and Executive’s interests in
ensuring that disputes regarding this Agreement are resolved on a uniform basis,
the parties agree that all questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of New
York, without regard for any conflict of law principles. Further, the parties
consent to the jurisdiction of the state and federal courts of the State of New
York for all purposes in connection with this Agreement. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which Executive or the Company may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. 

8.11Arbitration.  To ensure the rapid and economical resolution of any disputes
that may arise under or relate to this Agreement or Executive’s employment
relationship, Executive and the Company agree that any and all disputes, claims,
or causes of action, in law or equity, arising from or relating to the
performance, enforcement, execution, or interpretation of this Agreement,
Executive’s employment with the Company, or the termination of Executive’s
employment (collectively, “Claims”), shall be resolved to the fullest extent
permitted by law, by final, binding, and (to the extent permitted by law)
confidential arbitration before a single arbitrator in the state where Executive
is employed.  The arbitration shall be governed by the Federal Arbitration Act,
9 U.S.C. Section 1 et seq., as amended, and shall be administered by the
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with its
then-current Employment Arbitration Rules & Procedures (the “JAMS Rules”).  The
JAMS Rules are also available online at
http://www.jamsadr.com/rules-employment-arbitration/.   The parties or their
representatives may also call JAMS at 800.352.5267 if they have questions about
the arbitration process.   If the JAMS Rules

14

--------------------------------------------------------------------------------

 

are inconsistent with the terms of this Agreement, the terms of this Agreement
shall govern.  Notwithstanding the foregoing, this provision shall exclude
Claims that by law are not subject to arbitration.  The arbitrator shall: (a)
have the authority to compel adequate discovery for the resolution of all Claims
and to award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.  The Company shall pay all JAMS fees
in excess of the amount of filing and other court-related fees Executive would
have been required to pay if the Claims were asserted in a court of law.  
EXECUTIVE AND THE COMPANY UNDERSTAND AND FULLY AGREE THAT BY ENTERING INTO THIS
AGREEMENT, BOTH EXECUTIVE AND THE COMPANY ARE GIVING UP THE CONSTITUTIONAL RIGHT
TO HAVE A TRIAL BY JURY, AND ARE GIVING UP THE NORMAL RIGHTS OF APPEAL FOLLOWING
THE RENDERING OF A DECISION, EXCEPT AS THE FEDERAL ARBITRATION ACT AND
APPLICABLE FEDERAL LAW ALLOW FOR JUDICIAL REVIEW OF ARBITRATION PROCEEDINGS.
Nothing in this Agreement shall prevent either Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.  Any awards or final orders in such
arbitrations may be entered and enforced as judgments or orders in the federal
and state courts of any competent jurisdiction in compliance with Section 8.11
of this Agreement.

8.12Construction of Agreement. In the event of a conflict between the text of
this Agreement and any summary, description or other information regarding this
Agreement, the text of this Agreement shall control.

8.13Circular 230 Disclaimer. THE FOLLOWING DISCLAIMER IS PROVIDED IN ACCORDANCE
WITH THE INTERNAL REVENUE SERVICE’S CIRCULAR 230 (21 C.F.R. PART 10). ANY TAX
ADVICE CONTAINED IN THIS AGREEMENT IS INTENDED TO BE PRELIMINARY, FOR DISCUSSION
PURPOSES ONLY AND NOT FINAL. ANY SUCH ADVICE IS NOT INTENDED TO BE USED FOR
MARKETING, PROMOTING OR RECOMMENDING ANY TRANSACTION OR FOR THE USE OF ANY
PERSON IN CONNECTION WITH THE PREPARATION OF ANY TAX RETURN. ACCORDINGLY, THIS
ADVICE IS NOT INTENDED OR WRITTEN TO BE USED, AND IT CANNOT BE USED, BY ANY
PERSON FOR THE PURPOSE OF AVOIDING TAX PENALTIES THAT MAY BE IMPOSED ON SUCH
PERSON.

 

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date written above.

 

 

 

 

 

 

 

 

 

 

Syndax Pharmaceuticals, Inc.

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

By:

 

 

/s/ Luke J. Albrecht

 

 

 

 

By: 

 

/s/ Daphne Karydas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Luke J. Albrecht

 

 

 

 

Name: 

Daphne Karydas

Title:

 

General Counsel, Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A:Release (Individual Termination – Age 40 or Older)

Exhibit B:Release (Individual and Group Termination – Under Age 40)

Exhibit C:Release (Group Termination – Age 40 or Older)

 

16

--------------------------------------------------------------------------------

 

EXHIBIT A

 

RELEASE

(INDIVIDUAL TERMINATION – AGE 40 OR OLDER)

Certain capitalized terms used in this Release are defined in the Executive
Employment Agreement (the “Agreement”) which I have executed and of which this
Release is a part.

I hereby confirm my obligations under the Confidentiality Agreement (or other
comparable agreement that I have signed, if any).

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including, but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; and claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended, the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), the federal Employee Retirement
Income Security Act of 1974, as amended, the federal Americans with Disabilities
Act of 1990, the California Fair Employment and Housing Act, as amended, the New
York City Human Rights Law, as amended, the Massachusetts Fair Employment
Practices Law, as amended, the South Carolina Human Affairs Law, as amended,
tort law, contract law, wrongful discharge, discrimination, fraud, defamation,
emotional distress, and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to (1) release the Company from its obligation to indemnify me pursuant
to the Company’s indemnification obligation pursuant to written agreement or
applicable law; (2) release any claim by me against the Company relating to the
validity or enforceability of this release or the Agreement; (3) prohibit me
from exercising any non-waivable right to file a charge with the United States
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board (“NLRB”), or any other government agency (provided, however, that I shall
not be entitled to recover any monetary damages or to obtain non-monetary relief
if the agency were to pursue any claims relating to my employment with the
Company).

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have to assert claims for age discrimination under applicable law,
including under the ADEA. I also acknowledge that the consideration given under
the Agreement for the waiver and release in the preceding paragraph hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following my execution of this
Release to revoke the Release by providing a written notice of revocation to the

A-1

--------------------------------------------------------------------------------

 

Company’s Chief Executive Officer; and (E) this Release shall not be effective
until the date upon which the revocation period has expired, which shall be the
eighth (8th) day after I execute this Release (provided that I do not revoke
it).

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, any
Company policy or applicable law, and I have not suffered any on-the-job injury
or illness for which I have not already filed a workers’ compensation claim.

I agree that I will not make any disparaging statements regarding the Company or
its officers, directors, shareholders, members, agents or products jointly or
severally. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).  

 

 

EXECUTIVE:

 

 

Signature

 

 

Printed Name

 

 

Date:

 

 

 

 

A-2

--------------------------------------------------------------------------------

 

EXHIBIT B

RELEASE

(INDIVIDUAL AND GROUP TERMINATION – UNDER AGE 40)

Certain capitalized terms used in this Release are defined in the Executive
Employment Agreement (the “Agreement”) which I have executed and of which this
Release is a part.

I hereby confirm my obligations under the Confidentiality Agreement (or other
comparable agreement that I have signed, if any).

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including, but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; and claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended, the federal Employee
Retirement Income Security Act of 1974, as amended, the federal Americans with
Disabilities Act of 1990, the California Fair Employment and Housing Act, as
amended, the New York City Human Rights Law, as amended, the Massachusetts Fair
Employment Practices Law, as amended, the South Carolina Human Affairs Law, as
amended, tort law, contract law, wrongful discharge, discrimination, fraud,
defamation, emotional distress, and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to (1) release the Company from its obligation to indemnify
me pursuant to the Company’s indemnification obligation pursuant to written
agreement or applicable law; (2) release any claim by me against the Company
relating to the validity or enforceability of this release or the Agreement; (3)
prohibit me from exercising any non-waivable right to file a charge with the
United States Equal Employment Opportunity Commission (“EEOC”), the National
Labor Relations Board (“NLRB”), or any other government agency (provided,
however, that I shall not be entitled to recover any monetary damages or to
obtain non-monetary relief if the agency were to pursue any claims relating to
my employment with the Company).

I acknowledge that the consideration given under the Agreement for the waiver
and release in the preceding paragraph hereof is in addition to anything of
value to which I was already entitled. I further acknowledge that I have been
advised by this writing that: (A) my waiver and release do not apply to any
rights or claims that may arise on or after the date I execute this Release;
(B) I have the right to consult with an attorney prior to executing this
Release; and (C) I have twenty-one (21) days to consider this Release (although
I may choose to voluntarily execute this Release earlier).

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, any
Company policy or applicable law, and I have not suffered any on-the-job injury
or illness for which I have not already filed a workers’ compensation claim.

B-1

--------------------------------------------------------------------------------

 

I agree that I will not make any disparaging statements regarding the Company or
its officers, directors, shareholders, members, agents or products jointly or
severally. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).  

 

 

EXECUTIVE:

 

 

Signature

 

 

Printed Name

 

 

Date:

 

 

B-2

--------------------------------------------------------------------------------

 

EXHIBIT C

 

RELEASE

(GROUP TERMINATION – AGE 40 OR OLDER)

Certain capitalized terms used in this Release are defined in the Executive
Employment Agreement (the “Agreement”) which I have executed and of which this
Release is a part.

I hereby confirm my obligations under the Confidentiality Agreement (or other
comparable agreement that I have signed, if any).

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including, but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; and claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended, the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), the federal Employee Retirement
Income Security Act of 1974, as amended, the federal Americans with Disabilities
Act of 1990, the California Fair Employment and Housing Act, as amended, the New
York City Human Rights Law, as amended, the Massachusetts Fair Employment
Practices Law, as amended, the South Carolina Human Affairs Law, as amended,
tort law, contract law, wrongful discharge, discrimination, fraud, defamation,
emotional distress, and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to (1) release the Company from its obligation to indemnify me pursuant
to the Company’s indemnification obligation pursuant to written agreement or
applicable law; (2) release any claim by me against the Company relating to the
validity or enforceability of this release or the Agreement; (3) prohibit me
from exercising any non-waivable right to file a charge with the United States
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board (“NLRB”), or any other government agency (provided, however, that I shall
not be entitled to recover any monetary damages or to obtain non-monetary relief
if the agency were to pursue any claims relating to my employment with the
Company).

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have to assert claims for age discrimination under applicable law,
including under the ADEA. I also acknowledge that the consideration given under
the Agreement for the waiver and release in the preceding paragraph hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have forty-five
(45) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following my execution of this
Release to revoke the Release by providing a written notice of revocation to the
Company’s Chief

C-1

--------------------------------------------------------------------------------

 

Executive Officer; (E) this Release shall not be effective until the date upon
which the revocation period has expired, which shall be the eighth day
(8th) after I execute this Release; and (F) I have received with this Release
the required written disclosure for a “group termination” under the ADEA,
including a detailed list of the job titles and ages of all employees who were
terminated in this group termination and the ages of all employees of the
Company in the same job classification or organizational unit who were not
terminated.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, any
Company policy or applicable law, and I have not suffered any on-the-job injury
or illness for which I have not already filed a workers’ compensation claim.

 

I agree that I will not engage in any conduct that is injurious to the
reputation of the Company or its parents, subsidiaries and affiliates, including
but not limited to disparagement of the Company, its officers, Board members,
employees and shareholders. The foregoing shall not be violated by a statement
made in a deposition, trial or administrative proceeding in response to legal
process; by any statement made to a government agency; or whenever I make any
statement to a court, administrative tribunal or government agency as required
by law. 

 

EXECUTIVE:

 

 

Signature

 

 

Printed Name

 

 

Date:

 

C-2